DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 7, 2022 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on March 7, 2022.  As directed by the amendment: claim(s) 1 and 12 have been amended, no claim(s) have been cancelled, and no claim(s) have been added. Thus, claims 1-20 are currently pending in the application.
Response to Arguments
Applicant’s arguments, see pg. 6, filed March 7, 2022, with respect to 35 U.S.C 112(a) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C 112(a) rejection of claims 1-20 has been withdrawn. 
Applicant has not addressed the 35 U.S.C. 112(b) rejection of claims 1-11; therefore, the rejection is maintained.
Applicant’s arguments with respect to claims 1-20 have been considered but the arguments do not apply to the combination of the references being used in the new grounds of rejection set forth above.  The applicant asserts that the prior art rejections do not teach or suggest the features as now amended into the amended claims; therefore, the examiner has applied a new combination of prior art to reject the claims and address the arguments necessitated by such amendment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the measured health-indicator data” in line 7. There is insufficient antecedent basis for this limitations in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-3, 9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Colman (US 2013/0289364 A1) in view of McNamara (US 2015/0193595 A1)
Regarding claim 1, Colman discloses an apparatus (e.g. [0037]), comprising: a processing device (e.g. Fig 7:404; [0146] lines 9-14); a health-indicator data sensor operatively coupled to the processing device (e.g. Fig. 7: 402a-d; [0037]; [0149]); a memory having instructions stored thereon that (e.g. [0143]; [0146] processing logic such as software for the processor), when executed by the processing device, cause the processing device to: receive measured low-fidelity health-indicator data and other-factor data at a first time, wherein the measured health-indicator data is obtained by the health-indicator data sensor (e.g. [0146] lines 3-9 the low-fidelity health-indicator data is the heart rate data (as detailed in the instant specification [0034]) lines 30-40 other factor data is age, gender, or weight (as detailed in the instant specification [0034]); [0149] lines 13-18); input a set of data comprising the health-indicator data and other-factor data at the first time into a trained high-fidelity machine learning model (e.g. Fig 5:100/104; [0140]-[0141]), wherein the trained high-fidelity machine learning model generate a prediction whether a high-fidelity health-indicator output of the user is normal or abnormal (e.g. [0089]; [0091]; [0111]; Fig 5:106); and in response to the prediction being abnormal, send a notification that the user’s health is abnormal (e.g. [0088]; [0142] the system includes recommendations/notifications when there is an abnormal response or an issue to allow the medical health care professional to know an action may need to be taken). Colman is silent regarding wherein if the high-fidelity heath-
However, McNamara discloses a system and method for reporting patient health parameters wherein the output of the data sets includes time points/series (including all times or time periods) when heart rate data is abnormal (e.g. [0053] Fig 4a). 
While the combination of Colman in view of McNamara doesn’t explicitly state that this data is utilized within the machine learning model the prior art Colman does state that various data can be utilized within the machine learning model in order to train the data ( Colman [0047]-[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Colman to incorporate the teachings of McNamara wherein the output of the data sets includes time points/series (including all times or time periods) when heart rate data is abnormal and then to utilize this data with the machine learning model to not only predict when the data is abnormal but also the amount of time the data will be abnormal.
Regarding claim 2, modified Colman discloses wherein the trained high-fidelity machine learning model comprises one or more of a trained high-fidelity generative neural network, a trained recurrent neural network (RNN), a trained feed-forward neural network, or a  trained feed-forward neural network (e.g. Colman: Fig 4d; [0139]).
Regarding claim 3, modified Colman discloses wherein the trained high-fidelity machine learning model is trained on measured user health-indicator data labeled with user specific high-fidelity measurement data (e.g. Colman:
Regarding claim 9, modified Colman wherein each of the low-fidelity health-indicator signal data and other factor data are time segments of data over a time period (e.g. Colman: [0038]-[0039]).
Regarding claim 12, Colman discloses a method (e.g. [0009]-[0010]) comprising: receiving, by a processing device (e.g. Fig 7:404; [0146] lines 9-14), measured low fidelity health-indicator data and other-factor data of a user at a time, wherein the measured low-fidelity health-indicator data is obtained by a user health-indicator data sensor (e.g. Fig. 7: 402a-d; [0037]; [0149]; [0146] lines 3-9 the low-fidelity health-indicator data is the heart rate data (as detailed in the instant specification [0034])); inputting, by the processing device, data comprising the low-fidelity health indicator data and other-factor data at the time into a trained high-fidelity machine learning model (e.g. Fig 5:100/104; [0138]; [0140]-[0141]), wherein the trained high-fidelity machine learning model generates a prediction whether a high-fidelity health-indicator output of the user is normal or abnormal (e.g. [0089]; [0091]; [0111]; Fig 5:106); and in response to the prediction being abnormal, sending a notification that the user’s health is abnormal (e.g. [0088]; [0142] the system includes recommendations/notifications when there is an abnormal response or an issue to allow the medical health care professional to know an action may need to be taken). Colman is silent regarding wherein if the high-fidelity heath-indicator output of the user is abnormal, the machine learning model further calculates an amount of time the high-fidelity health-indicator output will be abnormal.
However, McNamara discloses a system and method for reporting patient health parameters wherein the output of the data sets includes time points/series (including all times or time periods
While the combination of Colman in view of McNamara doesn’t explicitly state that this data is utilized within the machine learning model the prior art Colman does state that various data can be utilized within the machine learning model in order to train the data ( Colman [0047]-[0048]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the system of Colman to incorporate the teachings of McNamara wherein the output of the data sets includes time points/series (including all times or time periods) when heart rate data is abnormal and then to utilize this data with the machine learning model to not only predict when the data is abnormal but also the amount of time the data will be abnormal.
Regarding claim 13, Colman wherein the trained high-fidelity machine learning model comprises one or more of a trained high-fidelity generative neural network, a trained recurrent neural network (RNN), a trained feed-forward neural network, or a trained feed-forward neural network (e.g. Colman: Fig 4d; [0139]).
Regarding claim 14, Colman discloses wherein each of the low-fidelity health indicator data and other factor-data are time segments of data over a time period (e.g. Colman: [0038]-[0039]).
Claims 4, 8, 11, 16 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of McNamara as applied to claims 1  and 12 above, and further in view of Heckerman (US 2009/0240113 A1).
Regarding claim 4, modified Colman is silent regarding wherein the trained high-fidelity machine learning model is trained on low-fidelity health-indicator data labeled 
However, Heckerman discloses a patient monitoring device that utilizes high-fidelity measurement data from a population of subjects in a learning model in order to determine the output of the user (e.g. [0023]-[0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colman to incorporate the teachings of Heckerman to utilize not only the user’s data but also high-fidelity measurement data from a population in the learning model in order to update the model with data from various people and get a better understanding of the parameter.
Regarding claim 8, newly modified Colman discloses wherein the apparatus is selected from the group consisting of: a smart watch, a fitness band; a computer tablet; and a laptop computer (e.g. Heckerman: Fig 2:228; [0024].
Regarding claim 11, newly modified Colman discloses wherein the processing device is further to: receive a set of training data, wherein the training data comprises labeled low-fidelity health indicator data from a population of individuals, corresponding other factor data from the population individuals (e.g. Heckerman: [0023] 204), wherein the labeled low-fidelity indicator data is labeled with corresponding high-fidelity data from the population of individuals (e.g. Heckerman: [0023] 204
Regarding claim 16, Colman is silent regarding wherein the trained high-fidelity machine learning model is trained on low-fidelity health-indicator data labeled with high-fidelity measurement data, wherein the low-fidelity health-indicator data and the high-fidelity measurement data is from a population of subjects.
However, Heckerman discloses a patient monitoring device that utilizes high-fidelity measurement data from a population of subjects in a learning model in order to determine the output of the user (e.g. [0023]-[0024]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Colman to incorporate the teachings of Heckerman to utilize not only the user’s data but also high-fidelity measurement data from a population in the learning model in order to update the model with data from various people and get a better understanding of the parameter.
Regarding claim 20, newly modified Colman discloses wherein the processing device is further to: receive a set of training data, wherein the training data comprises labeled low-fidelity health indicator data from a population of individuals, corresponding other factor data from the population individuals (e.g. Heckerman: [0023] 204), wherein the labeled low-fidelity indicator data is labeled with corresponding high-fidelity data from the population of individuals (e.g. Heckerman: [0023] 204); input an interval of the labeled low-fidelity health-indicator data and the corresponding other factor data into the trained high-fidelity machine learning model (e.g. [0023]-[0024]); updated the labeled high-fidelity machine learning model by comparing an output from the trained high-fidelity machine learning model to the labeled high-fidelity data (e.g. [0023]-[0024]).
Claims 5-7 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of McNamara as applied to claims 1 and 12 above, and further in view of Schmidt (US 2010/0249629 A1).
Regarding claim 5, modified Colman is silent regarding wherein the high-fidelity machine learning model outputs a probability distribution, wherein the prediction is sampled from the probability distribution.
However, Schmidt discloses a learning model that utilizes a probability distribution to determine and segment cardiac signals to determine events relating to physiological states (e.g. [0028]; [0039]-[0040]).
Regarding claim 6, newly modified Colman discloses wherein the prediction is sampled according to a sampling technique selected from the group consisting of: the prediction at a maximum probability; and random sampling the prediction from the probability distribution (Schmidt: e.g. [0028]; [0039]-[0040]).
Regarding claim 7, newly modified Colman discloses wherein an averaged prediction is determined by averaging, using an averaging method, the prediction over a period of time steps, and wherein the averaged prediction is used to determine if the user’s health-indication data is normal or abnormal (Colman: [0039]; [0049]; Schmidt: e.g. [0028]; [0039]-[0040]).
Regarding claim 17, Colman is silent regarding wherein the high-fidelity machine learning model outputs a probability distribution, wherein the prediction is sampled from the probability distribution.
However, Schmidt discloses a learning model that utilizes a probability distribution to determine and segment cardiac signals to determine events relating to physiological states (e.g. [0028]; [0039]-[0040]).
Regarding claim 18, modified Colman discloses wherein the prediction is sampled according to a sampling technique selected from the group consisting of: the prediction at a maximum probability; and random sampling the prediction from the probability distribution (Schmidt: e.g. [0028]; [0039]-[0040]).
Regarding claim 19, modified Colman discloses wherein an averaged prediction is determined by averaging, using an averaging method, the prediction over a period of time steps, and wherein the averaged prediction is used to determine if the user’s health-indication data is normal or abnormal (Colman: [0039]; [0049]; Schmidt: e.g. [0028]; [0039]-[0040]).
Claims 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Colman in view of McNamara as applied to claims 1 and 12 above, and further in view of Banet (US 2011/0066043 A1).
Regarding claim 10, modified Coleman is silent regarding wherein the low-fidelity health-indicator data comprises a record of heart rate prior to the first time, the other-factor data comprises a record of activity level, and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time.
However, Banet discloses a body-worn monitoring system where the other-factor data comprises a record of activity level (e.g. [0066] lines 24-30 the system utilizes an accelerometer to determine activity level and degree of motion), and the prediction of 
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Colman to incorporate the teachings of Banet where the other-factor data comprises a record of activity level, and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time for the purpose of being able to adjust any treatment to the user while monitoring the vital signs (e.g. Banet: [0010]; [0018]-[0019]).
Regarding claim 15, Colman is silent regarding wherein the low-fidelity health-indicator data comprises a record of heart rate prior to the first time, the other-factor data comprises a record of activity level, the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time, and the notification comprises an indication to take an ECG.
However, Banet discloses a body-worn monitoring system where the other-factor data comprises a record of activity level (e.g. [0066] lines 24-30 the system utilizes an accelerometer to determine activity level and degree of motion), and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation during the record of heart rate prior to the first time (e.g. [0045]), and the notification comprises an indication to take an ECG (e.g. Fig 6 once an alarm is detected the user alters the treatment and re-measures the physiological data which includes the ECG
Therefore, it would have been obvious to one of ordinary skill in the art to modify the modified device of Colman to incorporate the teachings of Banet where the other-factor data comprises a record of activity level, and the prediction of the user’s health-indicator comprises a prediction that the user experienced atrial fibrillation and the notification comprises an indication to take an ECG during the record of heart rate prior to the first time for the purpose of being able to adjust any treatment to the user while monitoring the vital signs (e.g. Banet: [0010]; [0018]-[0019]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSANDRA F HOUGH whose telephone number is (571)270-7902. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 5712724697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




Jessandra Hough 							March 10, 2022
/J.F.H./Examiner, Art Unit 3792  

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792